GRIFFIN, J.,
concurring and concurring specially.
If I were writing on a clean slate, I wouldn’t go quite as far as Camgan does. In my view, the typed notation is some evidence of the mailing date. If the fact-finder had this evidence and also concluded that the claimant’s testimony that he or she did not receive the decision in time to seek an appeal was not credible, the appeal could be dismissed for lack of jurisdiction. I think the fact-finder in this case could (and did) conclude that this claimant had not been deprived of due process and that the untimely filed appeal could not, therefore, proceed. But for Carrigan, I would affirm.